DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2020 has been entered.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely upon the same interpretation of any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, the following is noted:
With regard to the argument against Fernandez et al. (Fernandez) (US 2014/0333295),
As to page 12,
Applicant essentially argues that Fernandez does not disclose at least one magnetic field sensing element is configured to generate a magnetic field signal including a first component having a first frequency in response to the directly coupled magnetic field and a second component having a second frequency that is different than the first frequency in response to the reflected magnetic field, and "at least one magnetic field sensing element...configured to simultaneously detect a directly coupled magnetic field generated by the at least one coil and a 
Fernandez discloses a substantially similar arrangement as applicant where a coil fed by an AC signal applies a magnetic field to a conductive object (12) and in which the magnetic sensor (20) is exposed to both the magnetic field from the coil and to the eddy currents generated in the ferromagnetic target.  While the target is not expressly stated to be conductive, the Examiner respectfully nots that the target is stated to be ferromagnetic, and the hatchings used to indicate the target are the hatchings for a metal object (see MPEP 608.02):

    PNG
    media_image1.png
    633
    615
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    151
    191
    media_image2.png
    Greyscale

In light of the above, it is reasonable to conclude that the ferromagnetic target is actually formed from a ferromagnetic metal, and therefore must both be conductive and have eddy currents generated in it when exposed to the changing magnetic field of the coil. 
Fernandez furthermore explains “will include a first component or signal portion corresponding to the modulated AC bias magnetic field (that is, the "modulated signal portion" containing "the information of interest"--the information indicative of the target profile).  The magnetic field signal may also include a second component or signal portion ("unwanted signal portion") corresponding to magnetic field from any sources of low frequency magnetic interference present.  The first signal portion is contained in a first frequency band (having been modulated to that frequency band from DC based on the carrier frequency).  The second signal portion, if present, is contained in a second frequency band which is different from and has a lower range of frequencies than the first frequency band” in paragraph [0042].  As such, Fernandez is explaining that the magnetic field sensor signal will have two components when interference exists, and where one component, the unwanted signal, will have a different frequency than the desired modulated signal portion.  
The first component, namely the unwanted signal portion, is reasonably the same as applicants first component in response to the directly coupled magnetic field because the directly coupled magnetic field will be influenced by the interference sources.  The second component is reasonably the desired modulated signal portion because, as explained above, it is at a second frequency and contains the information from the ferromagnetic target that is desired to be obtained.  While Fernandez makes not mention of a reflected signal, because the target is a metal ferromagnetic target, it must have eddy currents induced in it and thus generate a reflected signal.  
As to page 13,
The Examiner acknowledges applicant statement regarding ferromagnetic materials and eddy currents but notes that the reason that such a statement was previously made was because, as best understood, the ferromagnetic object at issue was a metal object, and metal objects are conductive.  That stated, Fernandez expressly discloses a ferromagnetic metal object as explained above, and therefore the argued eddy currents must be present in Fernandez.
As to pages 13-14,
Applicant argues that “there is no teaching of a reflected magnetic field generated by an eddy current induced in a conductive target that is detected by a magnetic field sensing element; rather Fernandez teaches a ferromagnetic target that alters the magnetic field generated by the AC bias coil as the ferromagnetic target passes the sensor.”  The Examiner respectfully disagrees.  As explained above, Fernandez expressly discloses that the gear is a ferromagnetic metal target.  As noted by applicant on page 13, eddy currents are induced in a target if it is conductive and the magnetic field is an AC field, and that is precisely what is disclosed in Fernandez.  When the gear and gear teeth are exposed to the changing AC magnetic field from the coil, eddy currents must be induced in the teeth and gear, and the magnetic sensor will detect the magnetic fields generated by these eddy currents as a reflected magnetic field. Like applicant, Fernandez discloses a coil having an AC source, and magnetic sensor, and a conductive object having eddy currents induced into the object.  As such, Fernandez does disclose the above argued feature.  
As to Page 15,
Applicant argues that Fernandez effectively does not disclose "separating circuit configured to separate the second component of the magnetic field signal from the magnetic field 
As to Page 18,
Applicant argues “There is no suggestion of demodulating the claimed magnetic field signal comprising a first component having a first frequency in response to the directly coupled magnetic field and a second component having a second frequency that is different than the first frequency in response to the reflected magnetic field for the purpose of generating a sensor output signal indicative of the reflected field, as claimed. In other words, while Fernandez teaches a demodulator used in a magnetic field sensor, the Fernandez demodulator serves a different purpose from the claimed purpose of the separating circuit.” The Examiner respectfully disagrees.  Fernandez expressly discloses that at least two signal portions will be part of the magnetic sensor signal, namely an unwanted signal portion and the portion containing the information of interest as the modulated signal portion (Paragraph [0046]).  The first component in the claim can therefore reasonably be the unwanted signal portion, and the second component can be the desired modulated signal portion.  Each portion is disclosed to be at a different frequency, and where the demodulator separates the two portions where it  is explained “As mentioned earlier, the first frequency band is based on the carrier frequency, selected so that the spectrum of the first portion of the magnetic field signal is separated from the frequency spectrum of the second portion of the magnetic field signal” in paragraph [0054]). Because the magnetic sensor is positioned between the AC coil and the ferromagnetic metal target, the sensor must both directly sense the magnetic field from the coil, as well as the reflected field due to the eddy currents in the target.  The directly sensed magnetic field will reasonably be influenced by 
As to any remaining arguments, these arguments are moot in view of the new grounds of rejection.
Information Disclosure Statement
The information disclosure statement filed 12/3/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Note that the translation provided by applicant is a statement of relevance of the provided document. While the translation provides identifying information about the document, it does not explain the relevance of the document.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6, 7, 8, 10, 11, 12, 13, 16, 23, 32, 33, 36, 37, 38, 39, 40, 42, and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to Claims 1 and 42,
The phrase “wherein a magnitude of one or both of the sensing element drive signal and the AC coil drive signal is adjusted in response to the sensitivity value in order to permit detection of the conductive target in a manner that is substantially independent of the sensitivity of the magnetic field signal” on lines 13-16 of claim 1 and 16-19 of claim 42 lacks proper written 
As to Claims 4, 6, 7, 8, 10, 11, 12, 13, 16, 23, 32, 33, 36, 37, 38, 39, 40, and 43,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, 7, 8, 10, 11, 12, 13, 16, 23, 32, 33, 36, 37, 38, 39, 40, 42, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claims 1 and 42,
The phrase “wherein a magnitude of one or both of the sensing element drive signal and the AC coil drive signal is adjusted in response to the sensitivity value in order to permit detection of the conductive target in a manner that is substantially independent of the sensitivity of the magnetic field signal” on lines 13-16 of claim 1 and 16-19 of claim 42 is indefinite because, as best understood, applicant is reciting a method step of using the apparatus to adjust 
As to Claim 16,
The phrase “the at least one magnetic field sensing element comprises at least one first magnetic field sensing element responsive to a first sensing element drive signal having a first frequency to generate a first magnetic field signal associated with the first frequency and at least one second magnetic field sensing element responsive to a second sensing element drive signal having a second frequency to generate a second magnetic field signal associated with the second frequency” on lines 1-6 is indefinite.  At issue is that claim 1 already recites a sensing element driver configured to generate the sensing element drive signal with an adjustable magnitude.  Applicant however is essentially re-reciting the sensing element drive signal in the above claim in a distinct manner where, as best understood, it is not distinct.  It is therefore unclear which of the above distinctly recited drive signals are provided to the same sensing element recited in claim 1, and thus the difference and relationship between the above first and second drive signals and the drive signal already recited in claim 1 is therefore unclear.  
As to Claim 32,
The phrase “the AC coil drive signal and the sensing element drive signal are provided by independent sources” on lines 1-2 is indefinite.  As best understood, the AC and sensing element drive signals are provided the coil and sensing element drivers that are already recited in claim 1.  As best understood, when applicant recites the above independent sources, applicant is referring to the already recited coil and sensing element drivers.  As such, the difference and relationship between the drivers of claim 1 and the sources of claim 32 is unclear because they are distinctly recited but where they are not distinct.
As to Claim 38,
The phrase “the at least one magnetic field sensing element comprises one or more of a Hall effect element, a giant magnetoresistance (MR) element, an anisotropic magnetoresistance (AMR) element, a tunneling magnetoresistance (TMR) element, or a magnetic tunnel junction” on lines 1-4 is indefinite.  MPEP 2117 explains “Although the term "Markush claim" is used throughout the MPEP, any claim that recites alternatively usable members, regardless of format, should be treated as a Markush claim.”  As such, the above limitation is a Markush claim.  MPEP 2173.05(h) explains “A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b)  as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.”  As such, the above claim stands rejected for being indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.

These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 4, 6, 7, 8, 10, 11, 12, 13, 16, 23, 32, 33, 38, 39, 40, 42, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al. (Fernandez) (US 2014/0333295) in view of Chang et al. (Chang) (US 2016/0169983).
As to Claims 1, 4, 6, and 42,
Fernandez discloses A magnetic field sensor system comprising: a conductive target (12) configured to carry an eddy current (Figure 1 / because (12) is a ferromagnetic metal, it must be configured to carry an eddy current), wherein the eddy current generates a reflected magnetic field (Figure 1 / note it is a property of eddy currents to generate magnetic fields) and a sensor integrated circuit proximate to the conductive target (Figure 1), the sensor integrated circuit and A magnetic field sensor comprising: at least one coil (24) responsive to an AC coil drive signal (Figures 1 and 6A); at least one magnetic field sensing element (20) responsive to a sensing element drive signal (Claim 12/ note sensors such as a Hall or GMR must have a driver that provides a source current/voltage signal to the sensor) and configured to simultaneously detect a directly coupled magnetic field generated by the at least one coil and a reflected magnetic field generated by an eddy current induced in a conductive target (12) by the at least one coil (Figure 1 / note the AC magnetic field from the coil must induce an eddy current in the metal ferromagnetic target, and the sensor will therefore both detect the direct magnetic field from the coil and the reflected magnetic field generated by the eddy currents from the target), the conductive target disposed proximate to the at least one magnetic field sensing element (Figure 1), the at least one magnetic field sensing element further configured to generate a magnetic field 
Fernandez does not disclose a magnitude of one or both of the sensing element drive signal and the AC coil drive signal is adjusted in response to the sensitivity value in order to permit detection of the conductive target in a manner that is substantially independent of the sensitivity of the magnetic field signal; the sensing element driver configured to generate the sensing element drive signal with an adjustable magnitude, the output signal generator is 
Chang discloses a magnitude of one or both of the sensing element drive signal and the AC coil drive signal is adjusted in response to the sensitivity value in order to permit detection of the target in a manner that is substantially independent of the sensitivity of the magnetic field signal (Paragraphs [0003], [0022], [0025], [0026]), the sensing element driver  (212),(213), (250) configured to generate the sensing element drive signal with an adjustable magnitude (Paragraphs [0025], [0026] / note that the bias circuit adjusts the current Ihb from VDD which must adjust the magnitude of the Ihb signal, especially because it is a DC signal that is used to calibrate the sensitivity of the probe), (Paragraph [0034]), the output signal generator (240), (250), (212), (213), (220) is configured to adjust the output signal of the magnetic field sensor in response to the sensitivity value (Figure 2), (Paragraphs [0025], [0026]), the magnitude of one or both of the sensing element drive signal and the AC coil drive signal is adjusted in response to the sensitivity value in order to maintain the sensitivity value at a predetermined level (Paragraph [0034]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Fernandez to include a magnitude of one or both of the sensing element drive signal and the AC coil drive signal is adjusted in response to the sensitivity value in order to permit detection of the conductive target in a manner that is substantially independent of the sensitivity of the magnetic field signal, the coil driver configured to generate the AC coil drive signal with an adjustable magnitude; the sensing element driver configured to generate the .
As to Claims 7 and 43,
Fernandez discloses the AC coil drive signal has the first frequency and the second frequency (Paragraph [0060]).
As to Claim 8,
Fernandez discloses the first frequency of the AC coil drive signal is lower than the second frequency (Paragraphs [0042], [0060] / note because the frequencies are different, one must be lower than the other).
As to Claim 10,
Fernandez discloses wherein the separating circuit comprises a mixer (90) and a filter (100) (Figure 4).
As to Claim 11,
Fernandez discloses the AC coil drive signal has the first frequency during a first time interval and has the second frequency during a second time interval (Paragraph [0060]/ applicant 
As to Claim 12,
Fernandez discloses the first and second time intervals overlap (Paragraph [0060]/ applicant does not define the time intervals, and as such the intervals for each frequency can be defined to overlap completely or to not overlap).
As to Claim 13,
Fernandez discloses wherein the first and second time intervals do not overlap (Paragraph [0060]/ applicant does not define the time intervals, and as such the intervals for each frequency can be defined to overlap completely or to not overlap).
As to Claim 16,
Fernandez discloses the at least one magnetic field sensing element comprises at least one first magnetic field sensing element responsive to a first sensing element drive signal having a first frequency to generate a first magnetic field signal associated with the first frequency and at least one second magnetic field sensing element responsive to a second sensing element drive signal having a second frequency to generate a second magnetic field signal associated with the second frequency (Paragraphs [0030],[0060] / note each sensing element will have its own drive signal, and each can be considered a first and second drive signal with a respective first and second drive frequency).
As to Claim 23,
Fernandez discloses the AC coil drive signal has a first frequency and the sensing element drive signal have different frequencies (Paragraphs [0042],[0048], [0060] / note the AC coil drive signal has a non-zero frequency and the sensing drive signal is VCC).

Fernandez discloses the AC coil drive signal and the sensing element drive signal are provided by independent sources (Figure 6A / note the AC drive signal comes from the coil driver, and the sensing element drive signal is provided by VCC).
As to Claim 33,
Fernandez discloses the second frequency of the sensing element drive signal is approximately DC (Figure 6a / note VCC), (Paragraphs [0042],[0048]).
As to Claim 38,
Fernandez discloses the at least one magnetic field sensing element comprises one or more of a Hall effect element, a giant magnetoresistance (MR) element, an anisotropic magnetoresistance (AMR) element, a tunneling magnetoresistance (TMR) element, or a magnetic tunnel junction (MTJ) element (Paragraph [0068]).
As to Claim 39,
Fernandez discloses the at least one magnetic field sensing element comprises two or more magnetic field sensing elements arranged in a bridge configuration (Paragraph [0030]).
As to Claim 40,
Fernandez discloses the bridge configuration provides a differential output signal (Paragraph [0030] / note a Wheatstone is configured to provide a differential output signal).
Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al. (Fernandez) (US 2014/0333295) in view of Chang et al. (Chang) (US 2016/0169983) as applied to claim 1 and in further view of Latham (US 2015/0323612).
As to Claims 36 and 37,

Latham discloses the output signal generator comprises a temperature compensator (140) responsive to a temperature sensor and to a material type selector (Figure 1 / note that applicant explains that the temperature depends on the material type in paragraph [0174], and as such the temperature compensator is reasonably responsive to a the temperature sensor and the data in memory (144) which can reasonably be considered a material type selector because the data is based on the type of material and is used to compensate for temperature) (Paragraph [0045]), the output signal generator further comprises a linearization module (150),(160),(the source of drive current (172) (Paragraph [0038] / note the linear relationship).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Fernandez in view of Chang to include the output signal generator comprises a temperature compensator responsive to a temperature sensor and to a material type selector,  the output signal generator further comprises a linearization module as taught by Latham in order to advantageously be able to remove the unwanted affects of temperature that can undesirably change the magnetic sensing signal, and to help eliminate unwanted fluctuations in the magnetic sensing signal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112.  The examiner can normally be reached on 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858